This is a Final Office action for serial number 17/038523.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claims 1-15 (claims dependent on a rejected claim are rejected based on their dependence unless otherwise specified) are objected to because of the following informalities:  “RRU” should be replaced with --remote radio unit--  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada 2018/0115047 in view of Wankoff et al (Wankoff) 2016/0352042.
In regards to claim 1, Tsukada discloses a method of mounting an RRU on a mounting structure: comprising the steps of: mounting the RRU on a mounting panel, the mounting panel comprising a main body (30) and two flanges (see figure below)that extend generally perpendicularly to the main body, the main body including mounting apertures patterned for mounting the RRU. wherein mounting members extend from the flanges away from the main body, and wherein fasteners (32a, 32b) cooperate with the mounting members (the protrusions shown in figure below); mounting a mounting foundation on a mounting structure. the mounting foundation ( having side edges. each of the side edges having two open-ended slots: then sliding the mounting members into the open ends of the slots of the mounting foundation: and securing the fasteners on the mounting members to compress the flanges and the mounting foundation, thereby mounting the RRU on the mounting structure.  
In regards to claim 2 , the method defined in Claim 1, the mounting structure is an antenna tower (50).  
In regards to claim 3, the method defined in Claim 1, further comprising the step of mounting an module (element 10, conventional for antenna as taught by Tsukada) on the mounting panel.  
 	In regards to claim 4, the method defined in Claim 1. wherein the flanges (see figure below on the mounting panel are mounted to extend inwardly (see figure below, the claim does not provide to what direction “inwardly is referring to” therefore the flanges extend inwardly in the broadest sense).  
In regards to claim 5, the method defined in Claim 4, wherein the unit is mounted on a lateral side of the main panel (the claim does not provide what would be considered what is a lateral side of the main panel therefore in the broadest sense Tsukada teaches the claimed invention of element 10 mounted on the lateral side of main panel, see figure below) .  
In regards to claim 6, the method defined in Claim 5 further comprising the step of mounting an module mounted on an inward side of the main panel. (the claim does not provide what would be considered an inward side of the main panel therefore in the broadest sense Tsukada teaches the claimed invention, see figure below) .  
In regards to claim 7, the method defined in Claim 1. wherein the flanges of the mounting panel are mounted to extend outwardly (claim does not provide what is outward in regards to what part or location on the device, therefore Tsukada broadly discloses the invention).  
In regards to claim 8, the method defined in Claim 1. wherein the mounting members compress the flanges (see figure below) of the first and second mounting panels against the mounting foundation.  
In regards to claim 9, the method defined in Claim 2, wherein the open-ended slots (see figure below) are located on the side edges of the pipe clamp. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (fasteners)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (mounting foundation (40) 
including side edges having two open-ended slots)][AltContent: arrow][AltContent: arrow][AltContent: textbox (RRU Remote radio Unit)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (patterned mounting apertures)][AltContent: arrow][AltContent: arrow][AltContent: textbox (main body)][AltContent: arrow][AltContent: arrow][AltContent: textbox (two flanges)]
    PNG
    media_image1.png
    348
    492
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: textbox (mounting members)]                 
    PNG
    media_image2.png
    358
    333
    media_image2.png
    Greyscale

Tsukada discloses all of the limitations of the claimed invention except for RRU is an A2 and the mounting foundation is a pipe clamp and the mounting structure is an antenna tower. Wankoff teaches that it is known to have a method of mounting an RRU,A2 module (102) on a mounting foundation is a pipe clamp (as shown in figure below) using a mounting panel (108) to a antenna tower. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukada to have made the mounting foundation a pipe clamp and the electronic device a RRU,A2 module as taught by Wankoff for the purpose of providing a well known means of attaching an electronic device/RRU to antenna tower. Tsukada is within the field of the applicant’s endeavor therefore it would be obvious to have a mounting foundation being a pipe clamp, the electronic device a RRU,A2 module mounted to an antenna tower such substitutes are mechanical equivalents. 
[AltContent: textbox (pipe clamp)][AltContent: textbox (antenna tower (200))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (RRU,A2 (102))][AltContent: arrow]
    PNG
    media_image3.png
    470
    733
    media_image3.png
    Greyscale



Allowable Subject Matter
Claims 10-15 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631